DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki et al. (US 2014/0036170, “Nashiki”), in view of Haertling (US 4,630,040, “Haertling”) and further in view of Yilmaz et al. (US 2014/0192277, “Yilmaz”).
Regarding claims 1 and 9, Nashiki teaches a display device having a display panel (e.g., Fig. 3, display panel 5, [0076]) and a polarizer over the display panel including a circular polarizer, which includes a circular polarizer cover, that would circularly polarize incoming light (see Fig. 3, circular polarization functional laminate 15, and display window 7 corresponding to the circular polarization cover through which circularly polarized light would pass, [0069] – [0076]). Nashiki teaches a polarizer disposed over the display panel (see, e.g., Fig. 3, [0072], polarizing film 51 and quarter wavelength retardation film 51a) that comprises a quarter wavelength film (i.e., circular polarizer, quarter wavelength retardation film 55, Fig. 3, [0072]; see also Fig. 6 wherein the linear polarizer may be placed between the touch panel and the bottom quarter wavelength retardation film in circular polarization functional laminate 115, [0075]) and a linear polarizer (polarization film 51, Fig. 3, [0072]). Nashiki additionally teaches a touch module disposed on the underlying polarizer (i.e., on the ‘polarization module’ [0072], Fig. 3). 
    PNG
    media_image1.png
    546
    746
    media_image1.png
    Greyscale
	Nashiki fails to specifically teach that the cover glass or window includes a ferroelectric ceramic birefringent material. In the same field of endeavor of display devices (e.g., col. 1 lines 5-30) Haertling teaches that a ferroelectric ceramic birefringent material may be useful as a phase retardation plate (e.g., col. 7 lines 1-40) and teaches to include such a layer or construction and that doing so can be useful in creating color displays wherein the color or amount of optical retardation can be controlled by application of a voltage (e.g., col. 7 line 30 – col. 8 line 20). Haertling further teaches to integrate such a construction into a display comprising a series of polarizing elements and retardation elements, or that such a device or construction may be used as an optical shutter (col. 9 line 45 – col. 10 line 30). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included such a ferroelectric ceramic including layer in order to provide the display device with further functionality, including controlling emission color via voltage changes, or providing the display with 
Regarding claim 19, Nashiki teaches that the circular polarization laminate between the display and touch panel comprises a linear polarizer (polarization film 51, Fig. 3, [0072]) and a quarter wavelength film (i.e., circular polarizer, quarter wavelength retardation film 55, Fig. 3, [0072]; see also Fig. 6 wherein the linear polarizer may be placed between the touch panel and the bottom quarter wavelength retardation film in circular polarization functional laminate 115, [0075]).
Regarding claim 20, Nashiki teaches that the display may include a touch module disposed on the underlying polarizer (i.e., on the ‘polarization module’ [0072], Fig. 3).

Response to Arguments
Applicant’s arguments filed 1/5/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 1, 9, 19, and 20 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782